11/20/2015 SCANNED Page 1




             CASE No. 366-81875-2014                COUNT SINGLE                     INCIDENTNO./TRN: 9229440795/AOOI

THESTATEOFTEXAS                                                      §            IN THE 366TH JUDICIAL.
                                                                     §                                  FILED IN
                                                                                                 5th COURT OF APPEALS
v.                                                                   §            DISTRICT COURT     DALLAS, TEXAS
                                                                     §
JOHN TURNER GRAY                                                     §                           1/4/2016 3:47:40 PM
                                                                                  COLLIN COUNTY, TEXAS
                                                                     §                                 LISA MATZ
STATE ID NO.: TX08439240                                             §                                   Clerk

                                                  JUDGMENT OF CONVICTION BY JURY

Judge Presiding:                                                        Date Judgment
                             HON. RAY WHELESS                                               11/612015
                                                                        Entered:
                                                                        Attorney for
Attorney for State: COURTNEY M. NEEL                                                        MARK HEIDENHEIMER
                                                                        Defendant:
Offense for which Defendant Convicted:
CRIMINAL MISCHIEF>=$1,500.   ~
                                               • '"" • d



                                                  '    '
                       below.
                       N/ADAYS         NOTES: N/A

        All pertinent information, names and assessments indicated above are incorporated into the language oftbe judgment
        below by reference.

                This cause was called for trial in Collin County, Texas. The State appeared by her District Attorney.

        Counsel/ Waiver of Counsel select one
           Defendant appeared in person with Counsel.
        0 Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
                 It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
        instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was
        read to the jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.

                 The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to
        determine the guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the
        jury delivered its verdict in the presence of Defendant and defense counsel, if any.

                The Court received the verdict and ORDERED it entered upon the minutes of the Court.

        Punishment Assessed b Ju I Court I No election select one
             Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence
        relative to the question of punishment The Court charged the jury and it retired to consider the question of punishment. After
        due deliberatio~. the jury was brought into Court,,and, in open court, it returned its verdict as indicated above.
        D Court. Defeqdant elected to have the Court assess punishment. After hearing evidence relative to the question of
        E!:!_nishment, the Court assessed Defendant's punishment as indicated above.
        U No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment After
        hearing evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.

                The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that
        Defendant is GUlLTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done
        according to the applicable provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.

                 The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court
        costs, and restitution as indicated above.

        Punishment Options (select one)
        181  Confinement in State Jail.or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or
        the Sheriff of this County to take, safely convey, and deliver Defendant to the Director, State Jail Division, TDCJ. The
        Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant
        remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
        ORDERS that upon release from confinement, Defendant proceed immediately to the Collin County District Clerk. Once
        there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and
        restitution as ordered by the Court above.
        D County Jail---                                                   I'



                                              I'

                           I   '




Execution I Sus ension of Se fence select one
    The Court ORDERS Defendant's sentence EXECUTED.
D The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on
community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the tenns and
conditions of community supervision. The order setting forth the tenns and conditions of community supervision is
incorporated into this judgment by reference.

           The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.

        Following the disposition of this cause, the defendant's fingerprints were, in open court, placed upon a Judgment
Certificate of Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as a part of this
Judgment.


            Furthermore, the following special findings or orders apply:




                                                           Signed on the           day of November 18         • 2015


                                                           ..~J,---,IPJ (J).PPA/Y
                                                           PRlNTEDNAME
                                                           If sitting for Presiding Judge




Clerk:




1'URN.ER 386..S1S11)..14           JOHN TURNER GRAV                                  366-81875-2014
SolS